DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/5/2019, 2/21/2021, and 5/25/2021 have been entered and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-7 and 11-17) in the reply filed on 12/19/2021 is acknowledged.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2021.
Claim Objections
Claim 15 is objected to because of the following informalities:  	Regarding claim 15, the claim depends from “the user equipment of claim 1,” but the independent user equipment claim is claim 11. It therefore appears that claim 15 should depend from claim 11 rather than claim 1.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 11, and 21, the claims recite “acquiring PBCH symbol data to be merged, which are same as buffered PBCH symbol data, after that the descrambling succeeds and the decoding fails.” However, it is unclear what effect the language “after that the descrambling succeeds and the decoding fails” is intended to have. For instance, it is unclear if such language is intended to require that the previously recited descrambling succeeds and the previously recited decoding fails, or if such language is instead intended to be a condition for performing the recited “acquiring PBCH symbol data to be merged” (i.e., the “acquiring” is performed based on the condition that “the descrambling succeeds and the decoding fails”). Claims 1, 11, and 21 are thus indefinite. For the purpose of this examination, the Examiner will interpret such “after that the descrambling succeeds and the decoding fails” language as potentially allowing for either alternative discussed above since it is unclear what is intended since it is unclear what is intended by such claim language.	Furthermore, the “acquiring PBCH symbol data to be merged, which are same as buffered PBCH symbol data” language appears to recite that PBCH symbol data to be merged is the same as buffered PBCH symbol data, but the claims appear to describe “PBCH symbol data to be merged” and “buffered PBCH symbol data” differently. For instance, the claims go on to describe the “PBCH symbol data to be Regarding claims 4, 14, and 24, the claims recite “when scrambling code bits are 2bits system frame number bits and a 1bit timing index bit of the synchronization block, the PBCH merge period is 80 ms.” Such claim language appears to recite a condition (i.e., “when scrambling code bits are 2bits system frame number bits and a 1bit timing index bit of the synchronization block”) for the PBCH merge period being 80 ms. Such conditional language wherein the condition is not explicitly stated as being required to occur is generally interpreted as not being required absent language stating that the condition is explicitly required. However, the entirety of claims 4, 14, and 24 are recited as being based on the claimed condition, which renders claims 4, 14, and 24 as potentially requiring no action when the condition is interpreted as not occurring. It is therefore unclear if claims 4, 14, and 24 are intended to require the recited “when” condition to occur contrary to the optional nature of the claim language. Claims 4, 14, and 24 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “when” condition as written as not being explicitly required to occur. However, the Examiner will still attempt to provide the teachings of the applied prior art with regard to such a condition when possible for the purpose of compact prosecution.	Regarding claims 5, 15, and 25, the claims recite “when scrambling code bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block, the PBCH merge period is 40 ms.” Such claim language appears to recite a condition (i.e., “when scrambling code bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block”) for the PBCH merge period being 40 ms. Such conditional language wherein the condition is not explicitly stated as being required to occur is generally interpreted as not being required absent language stating that the condition is explicitly required. However, the entirety of claims 5, 15, and 25 are recited as being based on the Regarding claim 7, the claim recites “the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block,” which has several antecedent basis problems. For instance, claim 1 from which claim 7 depends recites “PBCH symbol data of the PBCH message,” “PBCH symbol data to be merged,” “buffered PBCH symbol data,” “PBCH symbol data of a beam,” and “PBCH symbol data of an adjacent beam.” Claim 1 thus recites several different types of PBCH symbol data, and it is therefore unclear which of such types of PBCH symbol data “the PBCH symbol data” is intended to reference. Additionally, claims 1 and 7 do not provide antecedent basis for “the timing index bits of the synchronization block.” Claim 7 also recites “where N is a natural number of 7 or 8,” but a natural numbers is generally understood as a positive integer. It is therefore unclear if “where N is a natural number of 7 or 8” is intended to simply require that N be 7 or 8, or if some other language besides “natural number” was intended to be used. Claim 7 is thus indefinite. For the purpose of this examination, the Examiner will interpret “a natural number of 7 or 8” as either 7 or 8.	Regarding claim 17, the claim recites “the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block,” which has several antecedent basis problems. For instance, claim 11 from which claim 17 depends recites “PBCH symbol data of the PBCH message,” “PBCH symbol data to be merged,” “buffered PBCH Regarding claims 2-7, 12-17, and 22-26, the claims are rejected because they depend from 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Surra et al. (US 2012/0198305, provided by Applicant, Abu-Surra hereinafter) in view of Atungsiri et al. (US 2020/0059895, Atungsiri hereinafter).	Regarding claims 1, 11, and 21, Abu-Surra and Atungsiri teach a method and a user equipment (mobile station (or user equipment or UE); Abu-Surra; Fig. 3; [0005], [0029], [0036]), 	wherein the user equipment is configured to executing a method for determining a sending time of a synchronous block (The UE may be comprised of a receiver that descrambles and decodes PBCH transmissions as is described in detail below; Abu-Surra; Fig. 2; [0029], [0036]), the method comprising: 	performing descrambling and decoding processing on a PBCH message carried in the synchronous block (The receiver 350 descrambles the PBCH transmission and attempts the decoding; Abu-Surra; Fig. 2; [0029], [0036]), and buffering PBCH symbol data of the PBCH message before (The receiver 350 may combine with previous PBCH transmissions. Such previous PBCH transmissions may thus be broadly reasonably interpreted as being stored in memory (i.e., buffered) such that they can be combined with the PBCH transmission. Because no demodulation is discussed as being performed prior to such combining, such buffered previous PBCH transmissions may also be broadly reasonably interpreted as “PBCH symbol data of the PBCH message before demodulation”; Abu-Surra; Fig. 2; [0029], [0036]); 	acquiring PBCH symbol data to be merged, which are same as buffered PBCH symbol data (The receiver 350 may combine with previous PBCH transmissions. As was also discussed above, such previous PBCH transmissions may thus be broadly reasonably interpreted as being stored in memory (i.e., buffered) such that they can be combined with the PBCH transmission (i.e., PBCH symbol data to be merged). Such previous transmissions (i.e., the claimed buffered PBCH symbol data) that may be combined with the PBCH transmission (i.e., the claimed PBCH symbol data to be merged) may also be broadly reasonably interpreted as being the same; Abu-Surra; Fig. 2; [0029], [0036]), after that the descrambling succeeds and the decoding fails (The receiver 350 blindly detects the 40 ms timing (i.e., which one of the four (4) frames within the 40 ms interval the current subframe belongs to) by attempting decoding of the PBCH assuming different hypotheses of the frame number. In each hypothesis, the receiver 350 descrambles the PBCH transmission differently and attempts the decoding. In addition, to increase the reliability, the receiver 350 may combine with previous PBCH transmissions, which also utilizes different descrambling of previous PBCH transmissions for different hypotheses. Such “attempting decoding” language wherein different decoding actions are attempted may be broadly reasonably interpreted as allowing for the descrambling to succeed and the decoding to fail; Abu-Surra; Fig. 2; [0029], [0036]), wherein the PBCH symbol data to be merged comprises PBCH symbol data during a PBCH merge period; and 	merging the buffered PBCH symbol data and the PBCH symbol data to be merged until the PBCH (The receiver 350 blindly detects the 40 ms timing (i.e., which one of the four (4) frames within the 40 ms interval the current subframe belongs to) by attempting decoding of the PBCH assuming different hypotheses of the frame number. In each hypothesis, the receiver 350 descrambles the PBCH transmission differently and attempts the decoding. In addition, to increase the reliability, the receiver 350 may combine (i.e., merge) with previous PBCH transmissions, which also utilizes different descrambling of previous PBCH transmissions for different hypotheses. The UE may thus be broadly reasonably interpreted as merging the buffered PBCH symbol data and the PBCH symbol data to be merged until the PBCH symbol data can be correctly decoded; Abu-Surra; Fig. 2; [0029], [0036]).	However, Abu-Surra does not specifically disclose the method implemented using a non-transitory computer-readable storage medium as in claim 21, and the user equipment of claim 11 comprising:	a processor; and 	a memory for storing instructions executable for the processor; 	wherein the PBCH symbol data to be merged comprises PBCH symbol data of a beam, which is same as a beam where the synchronous block is located, and PBCH symbol data of an adjacent beam.	Atungsiri teaches the method implemented using a non-transitory computer-readable storage medium as in claim 21 (Non-transitory machine-readable medium; Atungsiri; [0183]-[0185]), and the user equipment of claim 11 comprising:	a processor (Devices (such as a UE) may be comprised of a processor; Atungsiri; [0183]-[0185]); and 	a memory for storing instructions executable for the processor (Devices (such as a UE) may be comprised of a memory for storing instructions executable for the processor; Atungsiri; [0183]-[0185]); (A synchronisation signal burst is comprised of multiple synchronisation signal blocks, where each synchronisation signal block within the synchronisation signal burst can be applied to a different beam. Synchronisation signal blocks for a particular beam can be combined by the UE between synchronisation signal bursts within the synchronisation signal burst set. PBCH symbol data to be combined (i.e., merged) may thus be broadly reasonably interpreted as being transmitted in multiple different beams in which synchronous blocks are located. As can also be seen in at least Fig. 3b, such beams may be broadly reasonably interpreted as being adjacent. The UE may thus be broadly reasonably interpreted as merging PBCH symbol data that comprises PBCH symbol data of a beam, which is same as a beam where the synchronous block is located, and PBCH symbol data of an adjacent beam; Atungsiri; Fig. 3b; [0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Atungsiri regarding PBCH reception with the teachings as in Abu-Surra regarding PBCH reception. The motivation for doing so would have been to increase performance by improving a spectral efficiency or traffic density which can be supported by the wireless communications system (Atungsiri; [0046]).	Regarding claims 2, 12, and 22, Abu-Surra and Atungsiri teach the limitations of claims 1, 11, and 21 respectively.	Abu-Surra further teaches the acquiring PBCH symbol data to be merged which is the same as buffered PBCH symbol data comprises: 	determining an occurrence position of a synchronous block signal in the PBCH merge period based on a scrambling code of the PBCH message (The frame boundary and the starting position of the 40 ms (four frames) boundary can be detected via a physical broadcast channel (PBCH). As was also discussed above, combining (i.e., merging) PBCH transmissions may be performed over such a 40 ms timing. Such a timing may thus be broadly reasonably interpreted as an occurrence position of a synchronous block signal in the PBCH merge period. The PBCH signal is scrambled with a scrambling sequence (i.e., scrambling code) that is initialized every 40 ms by the cell ID in the first subframe of a frame with a system frame number (SFN) that is a multiple of four (4). This design enables the UEs to detect the 40 ms timing by detecting the PBCH. The UE may thus be broadly reasonably interpreted as determining an occurrence position of a synchronous block signal in the PBCH merge period based on a scrambling code of the PBCH message; Abu-Surra; Fig. 2; [0029], [0036]); 	determining the PBCH symbol data to be merged which is the same as the buffered PBCH symbol data in the PBCH merge period, based on the occurrence position (The receiver 350 blindly detects the 40 ms timing (i.e., which one of the four (4) frames within the 40 ms interval the current subframe belongs to) by attempting decoding of the PBCH assuming different hypotheses of the frame number. In each hypothesis, the receiver 350 descrambles the PBCH transmission differently and attempts the decoding. In addition, to increase the reliability, the receiver 350 may combine with previous PBCH transmissions, which also utilizes different descrambling of previous PBCH transmissions for different hypotheses. The UE may thus be broadly reasonably interpreted as determining the PBCH symbol data to be merged which is the same as the buffered PBCH symbol data in the PBCH merge period based on the occurrence position (i.e., the 40 ms interval); Abu-Surra; Fig. 2; [0029], [0036]); and 	monitoring the PBCH symbol data to be merged in a sending window of the PBCH symbol data to be merged (The PBCH symbol data that is received and combined (i.e., merged) may also be broadly reasonably interpreted as being “monitored,” and the 40 ms interval may also be broadly reasonably interpreted as “a sending window of the PBCH symbol atat to be merged.” The UE may thus be broadly reasonably interpreted as teaching “monitoring the PBCH symbol data to be merged in a sending window of the PBCH symbol data to be merged”; Abu-Surra; Fig. 2; [0029], [0036]).	Regarding claims 3, 13, and 23, Abu-Surra and Atungsiri teach the limitations of claims 1, 11, and 21 respectively.	Abu-Surra further teaches the merging the buffered PBCH symbol data and the PBCH symbol data to be merged comprises:	performing decoding processing on merged PBCH symbol data (The receiver 350 blindly detects the 40 ms timing (i.e., which one of the four (4) frames within the 40 ms interval the current subframe belongs to) by attempting decoding of the PBCH assuming different hypotheses of the frame number. In each hypothesis, the receiver 350 descrambles the PBCH transmission differently and attempts the decoding. In addition, to increase the reliability, the receiver 350 may combine (i.e., merge) with previous PBCH transmissions, which also utilizes different descrambling of previous PBCH transmissions for different hypotheses. The UE may thus be broadly reasonably interpreted as performing decoding processing on merged PBCH symbol data; Abu-Surra; Fig. 2; [0029], [0036]); and 	merging and decoding the merged PBCH symbol data and PBCH symbol data to be merged in a next synchronous block set in the PBCH merge period until the decoding succeeds or there is no PBCH symbol data capable of being merged in the PBCH merge period in a case where the decoding fails (The receiver 350 blindly detects the 40 ms timing (i.e., which one of the four (4) frames within the 40 ms interval the current subframe belongs to) by attempting decoding of the PBCH assuming different hypotheses of the frame number. Such a 40 ms timing may be broadly reasonably interpreted as a PBCH merge period. In each hypothesis, the receiver 350 descrambles the PBCH transmission differently and attempts the decoding. In addition, to increase the reliability, the receiver 350 may combine (i.e., merge) with previous PBCH transmissions, which also utilizes different descrambling of previous PBCH transmissions for different hypotheses. The UE may thus be broadly reasonably interpreted as merging and decoding the merged PBCH symbol data and PBCH symbol data to be merged in a next synchronous block set in the PBCH merge period until the decoding succeeds or there is no PBCH symbol data capable of being merged in the PBCH merge period in a case where the decoding fails; Abu-Surra; Fig. 2; [0029], [0036]).	Atungsiri further teaches the merging the buffered PBCH symbol data and the PBCH symbol data to be merged comprises: 	acquiring the PBCH symbol data of the adjacent beam located in the same synchronous block set as the synchronous block (As can be seen in at least Fig. 3b, beams comprising synchronization signal blocks may be broadly reasonably interpreted as being adjacent. Data in such signals may be combined, and thus the PBCH symbol data in such beams (i.e., the PBCH symbol data of the adjacent beam located in the same synchronous block set) may be broadly reasonably interpreted as being “acquired”; Atungsiri; Fig. 3b; [0046]); and	merging the buffered PBCH symbol data and the PBCH symbol data of the adjacent beam located in the same synchronous block set as the synchronous block (Synchronisation signal blocks for a particular beam (i.e., an adjacent beam) can be combined by the UE between synchronisation signal bursts within the synchronisation signal burst set. Current data for such a beam (i.e., the PBCH symbol data of the adjacent beam) and previous data for such a beam (i.e., the buffered PBCH symbol data) may thus be broadly reasonably interpreted as being combined (i.e., merged); Atungsiri; Fig. 3b; [0046]), after acquiring the PBCH symbol data of the adjacent beam in the same synchronous block set (Combined data may be broadly reasonably interpreted as being combined after such data has been acquired since acquisition of such data is necessary prior to use of such data; Atungsiri; Fig. 3b; [0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Atungsiri regarding PBCH reception with the teachings as in Abu-Surra regarding PBCH reception. The motivation for doing so would have been to increase performance by (Atungsiri; [0046]).	Regarding claims 4, 14, and 24, Abu-Surra and Atungsiri teach the limitations of claims 1, 11, and 21 respectively.	Abu-Surra further teaches when scrambling code bits are 2bits system frame number bits and a 1bit timing index bit of the synchronization block, the PBCH merge period is 80 ms (As was also discussed with regard to the 35 U.S.C. 112(b) rejection above, the Examiner would like to note that the claims do not appear to require that the claimed “when” condition occur. Because Abu-Surra may be broadly reasonably interpreted as not requiring that scrambling code bits are 2bits system frame number bits and a 1bit timing index bit of the synchronization block, such a condition may be broadly reasonably interpreted as not occurring and thus it is not necessary for Abu-Surra to teach that the PBCH merge period is 40 ms when scrambling code bits are 2bits system frame number bits and a 1bit timing index bit of the synchronization block. Because the claimed condition may be broadly reasonably interpreted as not being required to occur, it is not necessary for Abu-Surra to teach the claimed imitations; Abu-Surra; Fig. 2; [0029], [0036]).	Regarding claims 5, 15, and 25, Abu-Surra and Atungsiri teach the limitations of claims 1, 11, and 21 respectively.	Abu-Surra further teaches when scrambling code bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block, the PBCH merge period is 40 ms (The combining of PBCH transmissions is described as taking place over a 40 ms timing, which may be broadly reasonably interpreted as a PBCH merge period of 40 ms. Such a timing may thus be broadly reasonably interpreted as being used, and thus as being used in all situations, and thus as being used when the condition “when scrambling bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block” is true. As was also discussed with regard to the 35 U.S.C. 112(b) rejection above, the Examiner would like to note that the claims do not appear to require that the claimed “when” condition occur. Because Abu-Surra may be broadly reasonably interpreted as not requiring that scrambling code bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block, such a condition may be broadly reasonably interpreted as not occurring and thus it is not necessary for Abu-Surra to teach that the PBCH merge period is 40 ms when scrambling code bits are 1bit system frame number bit and a 1bit timing index bit of the synchronization block. Because the claimed condition may be broadly reasonably interpreted as not being required to occur, it is not necessary for Abu-Surra to teach the claimed imitations; Abu-Surra; Fig. 2; [0029], [0036]).	Regarding claims 6, 16, and 26, Abu-Surra and Atungsiri teach the limitations of claims 1, 11, and 21 respectively.	Abu-Surra further teaches before the performing descrambling and decoding processing on a PBCH message carried in the synchronous block, the method further comprises: 	monitoring the synchronization block (The PBCH symbol data (i.e., the synchronization block) that is received and combined (i.e., merged) may also be broadly reasonably interpreted as being “monitored”; Abu-Surra; Fig. 2; [0024]-[0029], [0036]); and 	completing symbol synchronization based on a primary synchronization signal and a secondary synchronization signal after monitoring the synchronization block (the primary synchronization signal (PSS) and secondary synchronization signal (SSS) may be used to allow the mobile station (or user equipment or UE) to synchronize to the timing of the base station. Symbol synchronization may thus be broadly reasonably interpreted as being completed based on a primary synchronization signal and a secondary synchronization signal after monitoring the synchronization block; Abu-Surra; Fig. 2; [0024]-[0029], [0036])
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Surra et al. (US 2012/0198305, provided by Applicant, Abu-Surra hereinafter) and Atungsiri et al. (US 2020/0059895, Atungsiri hereinafter) in view of Li et al. (US 2018/0302904, Li hereinafter).	Regarding claim 7, Abu-Surra and Atungsiri teach the limitations of claim 1.	However, Abu-Surra and Atungsiri do not specifically disclose the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block, where N is a natural number of 7 or 8, and P is a natural number not greater than 5.	Li teaches the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block, where N is a natural number of 7 or 8 (PBCH bits may be comprised of bits including n high-order bit information of the SFN (i.e., high N bits), wherein one option for such bits is recited as 8 bits. As can be seen in at least the equations in paragraphs [0176] and [0182], SFN bits may be comprised of other bits and at least one of such bits may be broadly reasonably interpreted as a “first low data bit” of a system frame number. Li may thus be broadly reasonably interpreted as teaching that the PBCH symbol data includes high N bits and a first low data bit of a system frame number, where N is a natural number of 7 or 8; Li; [0168]-[0176], [0182], [0228]), and P is a natural number not greater than 5 (The UE may obtain synchronization information (i.e., timing information) of the antenna port of the UE based on a value of the antenna port or the antenna port group of the UE based on a scrambling code. Such synchronization information may be broadly reasonably interpreted as timing information and thus as a timing index. As can be seen in at least paragraph [0174], scrambling code information may be comprised of two bits, which is not greater than 5. Such bits are also described as “high” bits. Li may thus be broadly reasonably interpreted as teaching that the PBCH symbol data includes high P bits of the timing index bits of the synchronization block, where P is a natural number not greater than 5; Li; [0038], [0168]-[0176], [0182], [0228]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Li regarding PBCH reception with the teachings as in Abu-Surra and Atungsiri regarding PBCH reception. The motivation for doing so would have been to increase performance by expanding coverage of broadcast channels (Li; [0006]).	Regarding claim 17, Abu-Surra and Atungsiri teach the limitations of claim 11.	However, Abu-Surra and Atungsiri do not specifically disclose the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block, where N is a natural number of 7 or 8, and P is a natural number not greater than 5, wherein a number of scrambling code bits is at least two, such that a timing index TI and a system frame number of the synchronization block are effectively indicated by the PBCH symbol data, and descrambling complexity for the user equipment is not increased significantly on the basis of achieving the decoding and the merged PBCH symbol data.	Li teaches the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block, where N is a natural number of 7 or 8 (PBCH bits may be comprised of bits including n high-order bit information of the SFN (i.e., high N bits), wherein one option for such bits is recited as 8 bits. As can be seen in at least the equations in paragraphs [0176] and [0182], SFN bits may be comprised of other bits and at least one of such bits may be broadly reasonably interpreted as a “first low data bit” of a system frame number. Li may thus be broadly reasonably interpreted as teaching that the PBCH symbol data includes high N bits and a first low data bit of a system frame number, where N is a natural number of 7 or 8; Li; [0168]-[0176], [0182], [0228]), and P is a natural number not greater than 5 (The UE may obtain synchronization information (i.e., timing information) of the antenna port of the UE based on a value of the antenna port or the antenna port group of the UE based on a scrambling code. Such synchronization information may be broadly reasonably interpreted as timing information and thus as a timing index. As can be seen in at least paragraph [0174], scrambling code information may be comprised of two bits, which is not greater than 5. Such bits are also described as “high” bits. Li may thus be broadly reasonably interpreted as teaching that the PBCH symbol data includes high P bits of the timing index bits of the synchronization block, where P is a natural number not greater than 5; Li; [0038], [0168]-[0176], [0182], [0228]), wherein a number of scrambling code bits is at least two (As was also discussed previously, there may be at least two scrambling code bits; Li; [0038], [0168]-[0176], [0182], [0228]), such that a timing index TI and a system frame number of the synchronization block are effectively indicated by the PBCH symbol data, and descrambling complexity for the user equipment is not increased significantly on the basis of achieving the decoding and the merged PBCH symbol data (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language appears to be result oriented and does not appear to explicitly require that anything additional be performed by the claims. Because the prior art may be broadly reasonably interpreted as teaching the recited bit configurations, the prior art may thus also be broadly reasonably interpreted as teaching that a timing index TI and a system frame number of the synchronization block are effectively indicated by the PBCH symbol data, and descrambling complexity for the user equipment is not increased significantly on the basis of achieving the decoding and the merged PBCH symbol data; Li; [0038], [0168]-[0176], [0182], [0228]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Li regarding PBCH reception with the teachings as in Abu-Surra and Atungsiri regarding PBCH reception. The motivation for doing so would have been to increase performance by expanding coverage of broadcast channels (Li; [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474